Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (Nos.333-134526, 333-138879, 333-146713, 333-156976 and 333-166876) on Form S-8 and Registration Statements (Nos. 333-168019 and 333-144865) on Form S-3, of our report dated October 6, 2011, with respect to our audits of the consolidated financial statements and schedule of eMagin Corporation included in this Annual Report on Form 10-K/A for the year ended December31, 2010, which contains an explanatory paragraph regarding a restatement to classify certain warrants as liabilities and to reflect the change in fair value of these warrants in the statement of operations. /s/EisnerAmper LLP EisnerAmper LLP New York, New York October 6, 2011
